Citation Nr: 0200069	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  98-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for laryngeal 
cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision from the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 2000 the Board denied the veteran's claim for 
compensation pursuant to section 1151 as being not well 
grounded.  

Since the issuance of that decision, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

In November 2000, an Unopposed Motion for Remand and to Stay 
Proceedings with respect to the Board's April 2000 decision 
was submitted in light of the changes brought about by the 
VCAA.  

In December 2000 the Court granted the motion and vacated the 
Board's April 2000 decision.  The matter was remanded 
pursuant to 38 U.S.C.A. § 7252(a) (West 1991 & Supp. 2001).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Briefly, the veteran was diagnosed with laryngeal cancer in 
April 1998 at the Salem VA Medical Center (VAMC).  The record 
shows that the veteran began receiving treatment for 
complaints of a sore throat in April 1995 at the Salem VAMC.  
In November 1995 the veteran reported having pain in the 
right side of his throat that felt more like a sore spot.  
The diagnostic impression was questionable gastroesophageal 
reflux disease (GERD) versus an esophageal lesion.  A barium 
swallow was planned.  

The November 1995 barium swallow report revealed a small 
sliding type hiatal hernia with minimal GERD.  Records 
indicate that the veteran was thereafter treated for GERD.  
Records indicate that this condition was stabilized with 
treatment.  

In February 1998 the veteran was seen for soreness in the 
throat.  In March 1998 it was indicated that a laryngeal 
lesion had been found on examination.  Other records indicate 
that this lesion was found to be located on the right side.  
A direct laryngoscopy with biopsy was performed in April 
1998.  He was diagnosed with laryngeal cancer shortly 
thereafter.  

The veteran essentially contends that he is entitled to 
compensation pursuant to section 1151 based on the failure of 
physicians at the Salem VAMC to timely diagnose his laryngeal 
cancer in 1995 which is when he alleges he first started 
exhibiting symptoms of cancer.  He has asserted that testing 
for cancer should have been performed in 1995, and that had 
he received such timely treatment when he first complained of 
ride side throat pain (described as a spot at one point), the 
right-sided throat cancer would have been easier to treat, 
leaving him with better functioning than he currently has.  

The Board is of the opinion that a remand is required in 
light of the changes brought about by the VCAA with respect 
to the duty to assist.  

While it appears that pertinent medical records are on file, 
because the issue in this case revolves around specific 
treatment (sore throat symptoms) by a specific facility (the 
Salem VAMC) during a specific period of time (approximately 
April 1995 to April 1998; prior to the diagnosis of cancer), 
the RO should ensure that it has obtained all medical records 
from the Salem VAMC, including any nursing notes and surgical 
reports, from when he first started treatment there up until 
he was diagnosed with laryngeal cancer in April 1998.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).  

The Board is also of the opinion that a VA medical 
examination is required in this case.  The veteran has a 
current disability (laryngeal cancer) and there is some 
evidence indicating the possible presence of symptoms of this 
disability dating back to 1995.  

However, there is insufficient medical evidence to make a 
determination on this issue at this time, and the Board is 
not competent to make its own unsubstantiated medical 
determination.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(4)); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

A VA examination should be scheduled in order to determine 
whether the veteran suffered additional disability, as he has 
alleged, as a result of treatment, or lack of treatment from 
the Salem VAMC, and whether the proximate cause of such 
disability, if found, was 

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or 

(B) an event not reasonably foreseeable.  

38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  

In this regard, the Board notes that the veteran's claim for 
section 1151 benefits was submitted in July 1998.  In Jones 
v. West, 12 Vet. App.460, 463-464 (1999), the Court noted 
that amendments to 38 U.S.C.A. § 1151 which were promulgated 
in 1996 were expressly made applicable by Congress only to 
claims filed on or after October 1, 1997.  Because the 
veteran's claim for benefits was received after October 1, 
1997, 38 U.S.C.A. § 1151, as amended and as noted above, is 
applicable to the veteran.  Thus, the law in effect prior to 
October 1, 1997 is not for application in this case.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  


Accordingly, this case is remanded for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The RO should obtain and associate 
with the claims folder all VA medical 
records, including any nursing notes, 
surgical reports, and other records from 
the Salem VAMC from 1995 to April 1998, 
when the veteran was first diagnosed with 
laryngeal cancer.  

If the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C.A § 5103A(b)(2)); 66 Fed. Reg. 
46,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).  

3.  Following the above, the RO should 
schedule the veteran for a VA examination 
conducted by an appropriate specialist to 
ascertain the current nature and etiology 
of his laryngeal cancer, and to discuss 
the Salem VAMC's treatment of the veteran 
leading up to the diagnosis of laryngeal 
cancer.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  

Any further indicated special studies 
should be conducted.  

The examiner must review the veteran's 
pertinent medical history, particularly 
the history of his treatment at the Salem 
VAMC leading up to the diagnosis of 
laryngeal cancer.  Upon doing so, the 
examiner is requested to respond to the 
following: 

(a) Did the Salem VAMC's lack of a 
diagnosis and treatment for laryngeal 
cancer, and/or any treatment that was 
performed, prior to the actual 
diagnosis of laryngeal cancer, result 
in additional disability that would 
not have been present had the 
laryngeal cancer been diagnosed and 
treated earlier?  

In answering this question, the 
examiner should discuss when the 
earliest manifestations of the 
laryngeal cancer occurred, and whether 
the cancer could have been diagnosed 
earlier by the Salem VAMC.  The 
examiner should also discuss the 
current level of disability resulting 
from the laryngeal cancer.  

(b) If it is found that additional 
disability resulted and was caused by 
VA treatment or lack of treatment, 
then was such additional disability 
proximately caused by:




carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing (or failing to 
furnish) the hospital care, medical or 
surgical treatment, or examination; 
or, an event not reasonably 
foreseeable.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 
(2000).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that it/they 
is/are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  


In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for 
laryngeal cancer.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is again 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for compensation.  38 C.F.R. § 3.655 
(2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


